Exhibit 10.3

 

K12 INC. PERFORMANCE SHARE UNIT AGREEMENT

 

Pursuant to the Performance Share Unit Grant Notice (the “Grant Notice”) which
is governed by this Performance Share Unit Agreement (the “Agreement”), K12
Inc., a Delaware corporation (the “Company”) has granted you (the “Participant”)
the number of Performance Share Units under the 2007 Equity Incentive Award
Plan, as amended from time to time (the “Plan”), as set forth in the Grant
Notice.

 

ARTICLE I.

GENERAL

 

1.1                               Definitions.  Capitalized terms not
specifically defined in this Agreement have the meanings specified in the Grant
Notice or, if not defined in the Grant Notice, in the Plan.

 

1.2                               Incorporation of Terms of Plan.  The PSUs are
subject to the terms and conditions set forth in this Agreement and the Plan,
which is incorporated herein by reference.  In the event of any inconsistency
between the Plan and this Agreement, the terms of the Plan shall control.

 

ARTICLE II.
AWARD OF PERFORMANCE SHARE UNIT

 

2.1                               Award of Performance Share Unit.  In
consideration of Participant’s agreement to remain in the service or employ of
the Company or one of its Subsidiaries, and for other good and valuable
consideration, the Company has granted the PSUs to Participant effective as of
the grant date set forth in the Grant Notice (the “Grant Date”).  Each PSU
represents the right to receive one Share or, at the option of the Company, an
amount of cash, in either case, as set forth in this Agreement.  Participant
will have no right to the distribution of any shares of Stock or payment of any
cash until the time (if ever) the PSUs have vested.

 

2.2                               Unsecured Promise.  The PSUs will at all times
prior to settlement represent an unsecured Company obligation payable only from
the Company’s general assets.

 

ARTICLE III.
VESTING; FORFEITURE AND SETTLEMENT

 

3.1                               Vesting; Forfeiture.

 

(a)                                 Generally.  The PSUs are divided into
Tranche 1 PSUs and Tranche 2 PSUs as set forth in the Grant Notice and will be
earned according to the performance conditions set forth in Appendix A and
Appendix B, as applicable.  To the extent earned, the PSUs will vest in
accordance with the schedule and terms set forth in Section 3.1(b) or 3.1(c), as
applicable, subject to Section 3.1(d), except that any fraction of a PSU that
would otherwise be vested will be accumulated and will vest only when a whole
PSU has accumulated.  If no future vesting of PSUs could apply under this
Agreement, any fractional PSU will not vest and will be forfeited as of the date
of determination.  Any PSUs that are not earned in accordance with the
performance conditions set forth in Appendix A or Appendix B, as applicable,
will immediately and automatically be cancelled and forfeited without
consideration as of the date of determination.  In addition, in the event of
Participant’s Termination of Service for any reason, all unvested PSUs will
immediately and automatically be cancelled and forfeited without consideration,
except (i) as otherwise determined by the Administrator, (ii) as otherwise set
forth in this Agreement, or (iii) as provided in a separate binding written
agreement between Participant and the Company.

 

(b)                                 Tranche 1 PSUs.  The Tranche 1 PSUs will be
earned at a level of up to 150% according to the performance conditions set
forth in Appendix A for the period covering July 1, 2015 through August 1, 2017
(the “Tranche 1 Performance Period”).  When practicable following the completion
of the Tranche 1

 

--------------------------------------------------------------------------------


 

Performance Period, the Administrator shall determine the extent to which the
performance conditions set forth on Appendix A have been satisfied. To the
extent earned, the Tranche 1 PSUs will vest in four equal quarterly installments
on November 15, 2017, February 15, 2018, May 15, 2018 and August 15, 2018,
subject in each case to the Participant not incurring a Termination of Service
prior to the applicable vesting date.

 

(c)                                  Tranche 2 PSUs.  The Tranche 2 PSUs will be
earned at a level of up to 150% according to the performance conditions set
forth in Appendix B for the period covering July 1, 2015 through August 1, 2018
(the “Tranche 2 Performance Period” and together with the Tranche 1 Performance
Period, the “Performance Periods”).  When practicable following the completion
of the Tranche 2 Performance Period, the Administrator shall determine the
extent to which the performance conditions set forth on Appendix B have been
satisfied (such date of determination, the “Final Determination Date”). To the
extent earned, the Tranche 2 PSUs will vest on the later of August 15, 2018 or
the Final Determination Date, subject in each case to the Participant not
incurring a Termination of Service prior to the applicable vesting date.

 

(d)                                 Change in Control. Notwithstanding any
provision of this Agreement to the contrary, in the event a Change in Control
occurs after the end of an applicable Performance Period and the Participant
incurs a Qualifying Termination prior the vesting date of any PSUs related to
such completed Performance Period, all earned PSUs that otherwise could have
vested on the applicable vesting date had the Participant remained in service
through such date will become immediately vested as of immediately prior to the
date of the Participant’s Termination of Service and will be settled promptly in
accordance with Section 2.2.  In addition, in the event a Change in Control
occurs before the end of an applicable Performance Period, the PSUs related to
such in-process Performance Period will be treated as follows:

 

(i)                                     Pre-CiC Period.  The number of PSUs that
shall be deemed earned with respect to the period commencing on the first day of
the applicable Performance Period and ending on the day prior to the Change in
Control (the “Pre-CiC Period”) will be determined as follows: (A) first the
Administrator will determine (prior to the effective date of the Change in
Control) the level of actual achievement in relation to the performance
conditions set forth on Appendix A and/or Appendix B of this Agreement, as
applicable (adjusted to the extent necessary to measure performance over only
the Pre-CiC Period, as determined by the Administrator) and the Administrator
will determine a base number of PSUs earned for the applicable Performance
Period relative to such determination in accordance with the terms of this
Agreement, and (B) second, the total number of PSUs deemed earned with respect
to the Pre-CiC Period will be equal to the product of the base number of PSUs
determined pursuant to the foregoing clause (A) multiplied by a fraction, the
numerator of which is the number of calendar days in the Pre-CiC Period and the
denominator of which is the total number of calendar days in the applicable
Performance Period (i.e., 730 or 1,095, as applicable).

 

(ii)                                  Post-CiC Period.  The number of PSUs that
shall be deemed earned with respect to the period commencing on the date of the
Change in Control and ending on the last day of the Performance Period (the
“Post-CiC Period”) shall be determined assuming that the performance conditions
are attained at the “target level” of 100% for the Post-CiC Period. 
Accordingly, the number of PSUs deemed earned with respect to the Post-CiC
Period will be equal to the target number of PSUs attributable to the applicable
Performance Period multiplied by a fraction, the numerator of which is the
number of calendar days in the Post-CiC Period and the the denominator of which
is the total number of calendar days in the applicable Performance Period (i.e.,
730 or 1,095, as applicable).

 

(iii)                               Vesting of PSUs Deemed Earned.  Following
the date of the Change in Control, the PSUs that are deemed earned in accordance
with the provisions of clauses (i) and (ii) above will continue to vest in
accordance with the time schedules set forth in Section 2(b) or 2(c), as
applicable, provided, however, that in the event the Participant incurs a
Qualifying Termination prior the vesting date of any such PSUs,

 

2

--------------------------------------------------------------------------------


 

the deemed earned PSUs will become immediately vested as of immediately prior to
the date of the Participant’s Termination of Service and will be settled
promptly in accordance with Section 2.2.

 

(e)                                  Definitions.  For purposes of this
Agreement, the following terms shall have the following meanings:

 

(i)                                     Cause.  “Cause”  shall have the meaning
set forth in any then effective employment agreement between the Participant and
the Company or any of its Subsidiaries and if there is no such agreement,
“Cause” shall mean any of the following: (i) commission by the Participant of a
material act of fraud, dishonesty, embezzlement or misappropriation involving
the Company or any of its affiliates, (ii) the Participant’s conviction of, or
entry into a plea of guilty or no contest to, any felony or crime involving
dishonesty or moral turpitude, (iii) the Participant’s material breach of any
written agreement between the Participant and the Company or any of its
affiliates, (iv) the Participant’s willful failure or habitual neglect to
perform Participant’s duties as an Employee, Director or Consultant, (v) the
Participant engaging in any illegal conduct having an adverse impact on the
Company or its reputation, or (vi) continuous underperformance of Participant’s
job responsibilities or conduct damaging to the Company that materially
adversely affects the reputation of the Company or its affiliates and/or their
relationship with their employees, customers or suppliers

 

(ii)                                  Constructive Termination.  “Constructive
Termination” shall have the meaning given to such term (or to any similar term
or concept such as “good reason” or “good cause”) in any then effective
employment agreement between the Participant and the Company or any of its
Subsidiaries (but limited to circumstances that constitute a “material negative
change” in the service relationship within the meaning of Treasury Regulation
Section 1.409A-1(n)) and if there is no such agreement, “Constructive
Termination” shall mean (i) a material diminution in the Participant’s job
description, employment responsibilities or authority, title or reporting
relationship; (ii) a material reduction in Participant’s base salary or bonus
potential (it being understood that, without limiting the generality of the
foregoing, a 10% or greater reduction will in all circumstances be considered
material); (iii) a change in the location of a Participant’s principal place of
business outside a 40-mile radius, unless the Participant already resides
outside of such 40-mile radius, or (iv) a material breach by the Company or its
affiliates of any agreement with the participant, including any material failure
to pay compensation amounts when due.  The Participant shall not have the right
to resign in a Constructive Termination unless the Participant shall have given
the Company written notice of the fact or circumstance constituting Constructive
Termination hereunder and the Company shall have failed to remedy such fact or
circumstance within 30 days thereafter.

 

(iii)                               Qualifying Termination.  “Qualifying
Termination” means that the Participant shall have incurred a Termination of
Service on or within 18 months after the date of a Change in Control (or in
anticipation of  a Change in Control) as a result of (i) the Participant’s
death, (ii) the Participant’s Disability, (iii) a Constructive Termination, or
(iv) a termination by the Company or its affiliates without Cause.

 

3.2                               Settlement of PSUs.

 

(a)                                 PSUs will be paid in Stock or cash at the
Company’s option as soon as administratively practicable after the vesting of
the applicable PSU, but in no event later than the end of the calendar year in
which the PSUs vest.  Notwithstanding the foregoing, the Company may delay any
payment under this Agreement that the Company reasonably determines would
violate Applicable Law until the earliest date the Company reasonably determines
the making of the payment will not cause such a violation (in accordance with
Treasury Regulation Section 1.409A-2(b)(7)(ii)), provided the Company reasonably
believes the delay will not result in the imposition of excise taxes under
Section 409A.

 

3

--------------------------------------------------------------------------------


 

(b)                                 If a PSU is paid in cash, the amount of cash
paid with respect to the PSU will equal the Fair Market Value of a Share on the
day immediately preceding the payment date.

 

ARTICLE IV.
TAXATION AND TAX WITHHOLDING

 

4.1                               Representation.  Participant represents to the
Company that Participant has reviewed with Participant’s own tax advisors the
tax consequences of this Award and the transactions contemplated by the Grant
Notice and this Agreement.  Participant is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents.

 

4.2                               Tax Withholding      Notwithstanding any other
provision of this Agreement:

 

(a)                                 The Company shall have the right to
(A) require payment by or on behalf of the Participant, of all sums required by
federal, state or local tax law to be withheld with respect to the grant,
vesting or payment of the Award and (B) determine the manner in which such
payment shall be made, including, if approved by the Chief Executive Officer of
the Company in his or her discretion (or if the Participant is the Chief
Executive Officer by the Committee), the withholding of a portion of the vested
Shares that have an aggregate market value not in excess of the minimum federal,
state and local income, employment and any other applicable taxes required to be
withheld.

 

(b)                                 Participant acknowledges that Participant is
ultimately liable and responsible for all taxes owed in connection with the
PSUs, regardless of any action the Company or any parent or Subsidiary takes
with respect to any tax withholding obligations that arise in connection with
the PSUs.  Neither the Company nor any parent or Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the PSUs or the subsequent
sale of Stock.  The Company and its parents and Subsidiaries do not commit and
are under no obligation to structure the PSUs to reduce or eliminate
Participant’s tax liability.

 

ARTICLE V.
OTHER PROVISIONS

 

5.1                               Adjustments.  Participant acknowledges that
the PSUs and the shares of Stock subject to the PSUs are subject to adjustment,
modification and termination in certain events as provided in this Agreement and
the Plan.

 

5.2                               Amendment, Suspension and Termination.  To the
extent permitted by the Plan, this Agreement may be wholly or partially amended
or otherwise modified, suspended or terminated at any time or from time to time
by the Administrator or the Board, provided, that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely effect the PSU in any material way without the
prior written consent of Participant.

 

5.3                               Notices.  Notices required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery or upon deposit in the United States mail by certified mail,
with postage and fees prepaid, addressed to Participant at his address shown in
the Company records, and to the Company at its principal executive office.

 

5.4                               Titles.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

4

--------------------------------------------------------------------------------


 

5.5                               Conformity to Securities Laws.  Participant
acknowledges that the Plan, the Grant Notice and this Agreement are intended to
conform to the extent necessary with all Applicable Laws and, to the extent
Applicable Laws permit, will be deemed amended as necessary to conform to
Applicable Laws.

 

5.6                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement will inure to the benefit of the successors and assigns of
the Company.  Subject to the restrictions on transfer set forth in the Plan,
this Agreement will be binding upon and inure to the benefit of the heirs,
legatees, legal representatives, successors and assigns of the parties hereto.

 

5.7                               Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Grant
Notice, this Agreement and the PSUs will be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the application of such exemptive rule.  To the extent Applicable Laws permit,
this Agreement will be deemed amended as necessary to conform to such applicable
exemptive rule.

 

5.8                               Entire Agreement.  The Plan, the Grant Notice
and this Agreement (including any exhibit and appendix hereto) constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof.

 

5.9                               Agreement Severable.  In the event that any
provision of the Grant Notice or this Agreement is held illegal or invalid, the
provision will be severable from, and the illegality or invalidity of the
provision will not be construed to have any effect on, the remaining provisions
of the Grant Notice or this Agreement.

 

5.10                        Limitation on Participant’s Rights.  Participation
in the Plan confers no rights or interests other than as herein provided.  This
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and may not be construed as creating a trust.  Neither the Plan
nor any underlying program, in and of itself, has any assets.  Participant will
have only the rights of a general unsecured creditor of the Company with respect
to amounts credited and benefits payable, if any, with respect to the PSUs, and
rights no greater than the right to receive cash or shares of Stock as a general
unsecured creditor with respect to the PSUs, as and when settled pursuant to the
terms of this Agreement.

 

5.11                        Not a Contract of Employment.  Nothing in the Plan,
the Grant Notice or this Agreement confers upon Participant any right to
continue in the employ or service of the Company or any parent or Subsidiary or
interferes with or restricts in any way the rights of the Company and its
parents and Subsidiaries, which rights are hereby expressly reserved, to
discharge or terminate the services of Participant at any time for any reason
whatsoever, with or without Cause, except to the extent expressly provided
otherwise in a written agreement between the Company or a parent or Subsidiary
and Participant.

 

5.12                        Counterparts.  The Grant Notice may be executed in
one or more counterparts, including by way of any electronic signature, subject
to Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

 

5

--------------------------------------------------------------------------------